Title: Extract of Ellen W. Randolph (Coolidge) to Martha Jefferson Randolph, [after 29 August 1817], document 3 in a group of documents on Jefferson’s Trip to Natural Bridge, [ca. 13–17 August 1817]
From: Coolidge, Ellen Wayles Randolph
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


            
              My dear Mama
              
                     after 29 Aug. 1817
            
             Johnny’s arrival gave us great pleasure as we began to be very anxious to hear from you, and I thank you very much for having spared time to write such a long letter. the head of  Christ is really a
			 great curiosity, Grand-papa is almost as much pleased with it as we are, and considers it extremely ingenious & original. it is certainly a very fine face and the character is so decided that I believe I should
			 have known without being told for whom it was intended. we have studied it with so much attention that I think we know exactly the proper distance from the candle and the wall:—
            We have been entirely alone since our return from the Natural Bridge, but have not felt at all solitary—we are anxious to see you all, but too constantly employed to suffer from Ennui—I go on with my latin bravely—Cornelia has finished Cordery, and will make an end of Gillies before she returns home. we have seen no body but Mrs Yancey; and Mrs Clay. who the last 
                   came very kindly and spent a whole day with us—from ten o clock untill near sunset. you may imagine how rapidly the hours passed and what a “feast of reason and a flow of soul” it was for
			 us.—I must do the old woman the justice to say that I do not believe she intended to have paid so unconscionable 
                  long a visit, but her savage husband wholly unconscious of the ridicule and impropriety of the thing insisted upon making a day of it 
                  staying all day. he is much more uncivilized than any Indian I ever saw, and indeed I doubt whether the wild Hottentots described by Peron are as bad—they certainly cannot be more savage in voice and manners, or more entirely ignorant of the rules of good breeding; but I have (as 
                  Larry Larry would say) wasted too much ink on them who d’ont desarve it. De Laage dined here the same day and was full of apologies for the state of confusion in which we found his “menage” the day we called on his wife—“Mde de Laage is the most foolish little  woman in this world” said he “andwould you believe it mademoiselle she cried all day long after you left her, for having been caught and could not be comforted for having been found in such a situation by Mrs Randolph & the young ladies.” he seems pleased with Lynchburg and very gratefull to Grandpapa for letters of recommendation which he says have been of essentiel benefit to him.
            Grandpapa had heard of Mr Du Pont’s death and was much distressed at it. he has received a letter from Baron Quinette who has got back to New-York. he sent him a french pamphlet which had been directed to  M. de Rochemont, by which we conclude that he is probably called by that name in France—. I believe it is common for the French to take the names of their places—is it not? perhaps Papa may know him in his public character by that name 
                  as Mr de Rochemont
          